 

Exhibit 10.2

 

[Form 1]



 

April 2, 2019

 

 

[Purchaser]

 

Dear Sirs:

 

This agreement (the “Leak-Out Agreement”) is being delivered to you in
connection with an understanding by and among Real Goods Solar, Inc., a Colorado
corporation (the “Company”), and the person or persons named on the signature
pages hereto (collectively, the “Holder”).

 

Reference is hereby made to (a) the Securities Purchase Agreement, dated April
2, 2019, by and among the Company and the certain purchasers signatory thereto
(the “SPA”) and (b) the registration statement on Form S-3 (File No. 333-215985)
(“Registration Statement”), pursuant to which the Holder acquired (i) shares of
Common Stock (“Shares”), (ii) Series R Warrants, and, if applicable, (iii)
Series S Warrants (the Series R Warrants and the Series S Warrants,
collectively, the “Holder Warrants”). Capitalized terms not defined herein shall
have the meaning as set forth in the SPA.

 

The Holder agrees solely with the Company that from the date that both the
undersigned executes the SPA and the Company or its agent has notified the
Holder that each other Purchaser under the SPA executes an agreement
(collectively, the “Other Leak-Out Agreements”) regarding such Purchaser’s
trading with terms that are no less restrictive than the terms contained herein
(such date, the “Effective Date”) and ending at 4:00 pm (New York City time) on
May 1, 2019 (such period, the “Restricted Period”), neither the Holder, nor any
Affiliate of such Holder which (x) had or has knowledge of the transactions
contemplated by the SPA, (y) has or shares discretion relating to such Holder’s
investments or trading or information concerning such Holder’s investments,
including in respect of the Securities, or (z) is subject to such Holder’s
review or input concerning such Affiliate’s investments or trading (together,
the “Holder’s Trading Affiliates”), collectively, shall sell dispose or
otherwise transfer, directly or indirectly, (including, without limitation, any
sales, short sales, swaps or any derivative transactions that would be
equivalent to any sales or short positions) on any Trading Day during the
Restricted Period (any such date, a “Date of Determination”), shares of Common
Stock, or shares of Common Stock underlying any Common Stock Equivalents, held
by the Holder on the date hereof or otherwise acquired by the Holder following
the Effective Date, including the Shares and the Warrant Shares issuable upon
exercise of the Holder Warrants in an amount more than ___%[1] of the trading
volume of Common Stock on the principal Trading Market as reported by Bloomberg,
LP for the applicable Date of Determination; provided, that the foregoing
restrictions shall not apply to any actual “long” (as defined in Regulation SHO
of the Securities Exchange Act of 1934, as amended) sales by the Holder or any
of the Holder’s Trading Affiliates at a price greater than $0.24 (in each case,
as adjusted for stock splits, stock dividends, stock combinations,
recapitalizations or other similar events occurring after the date hereof).

 



 



1 Pro rata portion of 30% among investors executing Leak-Out Agreements, based
on Subscription Amount.

 



 

 

 

Notwithstanding anything herein to the contrary, during the Restricted Period,
the Holder may, directly or indirectly, sell or transfer all, or any part, of
the Shares or the Warrant Shares underlying the Holder Warrants (the “Restricted
Securities”) to any Person (an “Assignee”) in a transaction which does not need
to be reported on the OTCQB consolidated tape (or equivalent thereof), without
complying with (or otherwise limited by) the restrictions set forth in this
Leak-Out Agreement; provided, that as a condition to any such sale or transfer
an authorized signatory of the Company and such Assignee duly execute and
deliver a leak-out agreement in the form of this Leak-Out Agreement (an
“Assignee Agreement”, and each such transfer a “Permitted Transfer”) and,
subsequent to a Permitted Transfer, sales of the Holder and the Holder’s Trading
Affiliates and all Assignees (other than any such sales that constitute
Permitted Transfers) shall be aggregated for all purposes of this Leak-Out
Agreement and all Assignee Agreements.

 

Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Leak-Out Agreement must be in writing and shall
be given in accordance with the terms of the SPA.

 

This Leak-Out Agreement constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and supersedes all prior
negotiations, letters and understandings relating to the subject matter hereof
and are fully binding on the parties hereto.

 

This Leak-Out Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument. This Leak-Out
Agreement may be executed and accepted by facsimile or PDF signature and any
such signature shall be of the same force and effect as an original signature.

 

The terms of this Leak-Out Agreement shall be binding upon and shall inure to
the benefit of each of the parties hereto and their respective successors and
assigns.

 

This Leak-Out Agreement may not be amended or modified except in writing signed
by each of the parties hereto.

 

All questions concerning the construction, validity, enforcement and
interpretation of this Leak-Out Agreement shall be governed by Sections 5.9 and
5.20 of the SPA.

 

Each party hereto acknowledges that, in view of the uniqueness of the
transactions contemplated by this Leak-Out Agreement, the other party or parties
hereto may not have an adequate remedy at law for money damages in the event
that this Leak-Out Agreement has not been performed in accordance with its
terms, and therefore agrees that such other party or parties shall be entitled
to seek specific enforcement of the terms hereof in addition to any other remedy
it may seek, at law or in equity.

 



 

 

 

The obligations of the Holder under this Leak-Out Agreement are several and not
joint with the obligations of any other holder of any of the Securities issued
under the SPA (each, an “Other Holder”), and the Holder shall not be responsible
in any way for the performance of the obligations of any Other Holder. Nothing
contained herein or in this Leak-Out Agreement, and no action taken by the
Holder pursuant hereto, shall be deemed to constitute the Holder and Other
Holders as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Holder and the Other Holders are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Leak-Out Agreement and the Company
acknowledges that the Holder and the Other Holders are not acting in concert or
as a group with respect to such obligations or the transactions contemplated by
this Leak-Out Agreement or any other agreement. The Company and the Holder
confirms that the Holder has independently participated in the negotiation of
the transactions contemplated hereby with the advice of its own counsel and
advisors. The Holder shall be entitled to independently protect and enforce its
rights, including, without limitation, the rights arising out of this Leak-Out
Agreement, and it shall not be necessary for any Other Holder to be joined as an
additional party in any proceeding for such purpose.

 

The Company hereby represents and warrants as of the date hereof and covenants
and agrees from and after the date hereof that none of the terms offered to any
Other Holder with respect to any restrictions on the sale of Securities
substantially in the form of this Leak-Out Agreement (or any amendment,
modification, waiver or release thereof) (each a “Settlement Document”), is or
will be more favorable to such Other Holder than those of the Holder and this
Agreement. If, and whenever on or after the date hereof, the Company enters into
a Settlement Document, then (i) the Company shall provide notice thereof to the
Holder promptly following the occurrence thereof and (ii) the terms and
conditions of this Leak-Out Agreement shall be, without any further action by
the Holder or the Company, automatically amended and modified in an economically
and legally equivalent manner such that the Holder shall receive the benefit of
the more favorable terms and/or conditions (as the case may be) set forth in
such Settlement Document, provided that upon written notice to the Company at
any time the Holder may elect not to accept the benefit of any such amended or
modified term or condition, in which event the term or condition contained in
this Agreement shall apply to the Holder as it was in effect immediately prior
to such amendment or modification as if such amendment or modification never
occurred with respect to the Holder. The provisions of this paragraph shall
apply similarly and equally to each Settlement Document.

 

[The remainder of the page is intentionally left blank]

 

 

 

 

Sincerely,

 

REAL GOODS SOLAR, INC.

 

 

By: _____________________

 Name:

 Title:

 

Agreed to and Acknowledged:

 

“HOLDER”

 

_____________________________

 

 

 

By:  ____________________

Name:

Title:





 

 

[Signature Page to RGSE Leakout]

 



 

 

 



[Form 2]

 

April 2, 2019

 

 

[Purchaser]

 

Dear Sirs:

 

This agreement (the “Leak-Out Agreement”) is being delivered to you in
connection with an understanding by and among Real Goods Solar, Inc., a Colorado
corporation (the “Company”), and the person or persons named on the signature
pages hereto (collectively, the “Holder”).

 

Reference is hereby made to (a) the Securities Purchase Agreement, dated April
2, 2019, by and among the Company and the certain purchasers signatory thereto
(the “SPA”) and (b) the registration statement on Form S-3 (File No. 333-215985)
(“Registration Statement”), pursuant to which the Holder acquired (i) shares of
Common Stock (“Shares”), (ii) Series R Warrants, and, if applicable, (iii)
Series S Warrants (the Series R Warrants and the Series S Warrants,
collectively, the “Holder Warrants”). Capitalized terms not defined herein shall
have the meaning as set forth in the SPA.

 

The Holder agrees solely with the Company that from the date that the
undersigned executes the SPA (such date, the “Effective Date”) and ending at
4:00 pm (New York City time) on May 1, 2019 (such period, the “Restricted
Period”), neither the Holder, nor any Affiliate of such Holder which (x) had or
has knowledge of the transactions contemplated by the SPA, (y) has or shares
discretion relating to such Holder’s investments or trading or information
concerning such Holder’s investments, including in respect of the Securities, or
(z) is subject to such Holder’s review or input concerning such Affiliate’s
investments or trading (together, the “Holder’s Trading Affiliates”),
collectively, shall sell dispose or otherwise transfer, directly or indirectly,
(including, without limitation, any sales, short sales, swaps or any derivative
transactions that would be equivalent to any sales or short positions) on any
Trading Day during the Restricted Period (any such date, a “Date of
Determination”), shares of Common Stock, or shares of Common Stock underlying
any Common Stock Equivalents, held by the Holder on the date hereof or otherwise
acquired by the Holder following the Effective Date, including the Shares and
the Warrant Shares issuable upon exercise of the Holder Warrants in an amount
more than ___% (“Leak-Out Percentage”) of the trading volume of Common Stock on
the principal Trading Market as reported by Bloomberg, LP for the applicable
Date of Determination; provided, that the foregoing restrictions shall not apply
to any actual “long” (as defined in Regulation SHO of the Securities Exchange
Act of 1934, as amended) sales by the Holder or any of the Holder’s Trading
Affiliates at a price greater than $0.24 (in each case, as adjusted for stock
splits, stock dividends, stock combinations, recapitalizations or other similar
events occurring after the date hereof).

 



 

 

 

Notwithstanding anything herein to the contrary, during the Restricted Period,
the Holder may, directly or indirectly, sell or transfer all, or any part, of
the Shares or the Warrant Shares underlying the Holder Warrants (the “Restricted
Securities”) to any Person (an “Assignee”) in a transaction which does not need
to be reported on the OTCQB consolidated tape (or equivalent thereof), without
complying with (or otherwise limited by) the restrictions set forth in this
Leak-Out Agreement; provided, that as a condition to any such sale or transfer
an authorized signatory of the Company and such Assignee duly execute and
deliver a leak-out agreement in the form of this Leak-Out Agreement (an
“Assignee Agreement”, and each such transfer a “Permitted Transfer”), provided
that the Leak-Out Percentage as to such Assignee and the Leak-Out Percentage of
the assignor shall be proportionally adjusted based on the original Leak-Out
Percentage of the Holder.

 

Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Leak-Out Agreement must be in writing and shall
be given in accordance with the terms of the SPA.

 

This Leak-Out Agreement constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and supersedes all prior
negotiations, letters and understandings relating to the subject matter hereof
and are fully binding on the parties hereto.

 

This Leak-Out Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument. This Leak-Out
Agreement may be executed and accepted by facsimile or PDF signature and any
such signature shall be of the same force and effect as an original signature.

 

The terms of this Leak-Out Agreement shall be binding upon and shall inure to
the benefit of each of the parties hereto and their respective successors and
assigns and shall not be for the benefit of, or be enforceable by, any other
person or entity.

 

This Leak-Out Agreement may not be amended or modified except in writing signed
by each of the parties hereto.

 

All questions concerning the construction, validity, enforcement and
interpretation of this Leak-Out Agreement shall be governed by Sections 5.9 and
5.20 of the SPA.

 

Each party hereto acknowledges that, in view of the uniqueness of the
transactions contemplated by this Leak-Out Agreement, the Company may not have
an adequate remedy at law for money damages in the event that this Leak-Out
Agreement has not been performed in accordance with its terms, and therefore
agrees that the Company shall be entitled to seek specific enforcement of the
terms hereof in addition to any other remedy it may seek, at law or in equity.

 



 

 

 

Without implication that the contrary would otherwise be true, the Company
acknowledges and agrees that this Leak-Out Agreement is a separate agreement
that is solely between the Company and the undersigned and not between or among
any other person or entity.

 

[The remainder of the page is intentionally left blank]

 

 

 

 



Sincerely,

 

REAL GOODS SOLAR, INC.

 

 

By: _____________________

 Name:

 Title:

 

Agreed to and Acknowledged:

 

“HOLDER”

 

_____________________________

 

 

 

By:  ____________________

Name:

Title:





 

[Signature Page to RGSE Leakout]

 



 

 